DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 and 20 are presently under consideration, and claim 19 remains cancelled.
Applicant’s amendments to the claims filed with the response dated 26 July 2021 have overcome the rejections of claims 1-18 and 20 set forth under 35 USC 112(b) and  35 USC 112(a) and these rejections are therefore withdrawn.
Applicant’s amendments to the claims filed with the response dated 26 July 2021 have been fully considered but are not found to overcome the prior art rejections of record. The prior art rejections of record are maintained and updated to show where the new limitations are taught or anticipated by the prior art of record.
Applicant’s amendments to the claims have raised new issues of indefiniteness under 35 USC 112(b) identified below. 
Applicant’s arguments and remarks filed with the response dated 26 July 2021 are addressed below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitations "each of the one or more laser assisted metallization conductive contact structures" in lines 9-10 and lines 14-15.  There is insufficient antecedent basis for these limitations in the claim as claim 9 does not previously define “one or more laser assisted metallization conductive contact structures” and it’s not clear what laser assisted metallization conductive contact structures are being referenced. As such, the scope of claim 9 cannot be determined and is rendered indefinite.
Claims 10-15 are also rendered indefinite by depending from indefinite claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 11-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Weidman et al (US 2010/0051085).

Regarding claim 9 Weidman discloses a solar cell string, comprising: 
a plurality of semiconductor substrates ([0046], [0053] Figs. 1A, 6B, see: two of solar cell devices 100 electrically connected in a string); 
a metal foil located on and extending between a first semiconductor substrate and a second semiconductor substrate, wherein the metal foil is disposed over a first side of the first semiconductor substrate and over a first side of the second semiconductor substrate ([0046], [0053] Figs. 1A, 6B, see: two of solar cell devices 100 are connected electrically over their back sides by interconnect structure 220 comprising patterned metal structures 221, 223 each made of a thin metal foil); 
one or more conductive contact structures each including a discrete locally deposited metal portion electrically connected to the first side of the first semiconductor substrate ([0052]-[0053], [0063] Figs. 1A, 6A-6B, see: conductive features 163 with 
244462_P276one or more conductive contact structures each including a discrete locally deposited metal portion electrically connected  to the first side of the second semiconductor substrate, wherein the discrete locally deposited metal portion of each of the one or more laser assisted metallization conductive contact structures is non-continuous with and is spaced apart from the metal foil ([0052]-[0053], [0063] Figs. 1A, 6A-6B, see: an adjacent solar cell 100 has conductive features 163 with discrete connection regions 602 are not continuous with the thin metal foil of patterned metal structures 221 and spaced from patterned metal structures 221 by insulating region 232).  

Regarding claim 11 Weidman discloses the solar cell string of claim 9, wherein at least a portion of the solar cells are arranged in parallel or in series ([0073] Figs. 11A-11D, see: solar cell devices 1100 are electrically connected in series).  

Regarding claim 12 Weidman discloses the solar cell string of claim 9, wherein at least a portion of the plurality of semiconductor substrates are arranged as a string of 

Regarding claim 13 Weidman discloses the solar cell string of claim 9, wherein at least a portion of the plurality of semiconductor substrates are arranged as an array of solar cell strings ([0073] Figs. 11A-11D, see: solar cell devices 1100 are electrically connected in a series string which are in an array of N solar cell assemblies).  

Regarding claim 14 Weidman discloses the solar cell string of claim 13, wherein the semiconductor substrates each comprise N-type and P-type semiconductor regions ([0046], [0053] Figs. 1A, 6B, see: solar cell devices 100 included diffused p-type doped regions 141 and n-type doped regions 142).  

Regarding claim 15 Weidman discloses the solar cell string of claim 14, further comprising a plurality of conductive contact structures electrically connected to the plurality of N-type and P- type semiconductor regions, each conductive contact structure comprising a locally deposited metal portion disposed in direct contact with a corresponding one of the N-type and P-type semiconductor regions ([0046], [0053] Figs. 1A, 6A-6B, see: solar cell devices 100 included p-type doped regions 141 and n-type doped regions 142 which are directly connected to discrete conductive features 163, 163 and to connection regions 602).  

Claims 9-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Coakley et al (US 2012/0240995).

Regarding claim 9 Coakley discloses a solar cell string, comprising: 
a plurality of semiconductor substrates ([0058] Fig. 3 see: rear-contact solar cells 300 and 350); 
a metal foil located on and extending between a first semiconductor substrate and a second semiconductor substrate, wherein the metal foil is disposed over a first side of the first semiconductor substrate and over a first side of the second semiconductor substrate ([0058] Fig. 3 see: conductive foil 330 disposed over the rear sides of both solar cells 300, 350); 
one or more conductive contact structures each including a discrete locally deposited metal portion electrically connected to the first side of the first semiconductor substrate ([0046], [0058] Fig. 3 see: discrete first electrical connections 342 are electrically connected to first polarity contacts 302 of first rear-contact solar cell 300), wherein the discrete locally deposited metal portion of each of the one or more laser assisted metallization conductive contact structures is non-continuous with and is spaced apart from the metal foil ([0058] Fig. 3 see: discrete first electrical connections 342 are non-continuous with and spaced apart from conductive foil 330); and 
244462_P276one or more conductive contact structures each including a discrete locally deposited metal portion electrically connected to the first side of the second semiconductor substrate ([0046], [0058] Fig. 3 see: discrete fourth electrical connections 394 which can be partly formed by laser heating are electrically connected 

Regarding claim 10 Coakley discloses the solar cell string of claim 9, further comprising, one or more junction boxes electrically connected to the metal foil and/or bypass diodes electrically connected to the metal foil ([0090]-[0091], Figs. 5H-5I see: external electrical connections 560 from metal foil electrically connect to bypass diodes, a junction box or other electrical devices).  
 
Regarding claim 11 Coakley discloses the solar cell string of claim 9, wherein at least a portion of the solar cells are arranged in parallel or in series ([0063], [0058] Fig. 3 see: solar cells 300, 350 are connected in series).  

Regarding claim 12 Coakley discloses the solar cell string of claim 9, wherein at least a portion of the plurality of semiconductor substrates are arranged as a string of solar cells ([0084], [0090]-[0091] Figs. 5B-5I see: rear contact solar cells 525 are connected in series in interconnect strings 520).  

Regarding claim 13 Coakley discloses the solar cell string of claim 9, wherein at least a portion of the plurality of semiconductor substrates are arranged as an array of 

Regarding claim 14 Coakley discloses the solar cell string of claim 13, wherein the semiconductor substrates each comprise N-type and P-type semiconductor regions ([0028], [0058] see: the solar cells 300 includes first and second polarity contacts 302 and 304 and solar cell 350 includes first and second polarity contacts 352 and 354 which can be locally diffused (analogous to n-type and p-type)).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pass (US 2015/0090329), and further in view of Brand et al (WO 2014/023668A1, see attached English machine translation).

Regarding claim 1 Pass discloses a method of fabricating solar cell string, comprising:
locating a metal foil over a plurality of semiconductor substrates ([0031]-[0035] Figs. 4-5, 10-12 see: locating metal foil 105A over solar cells 100); 
exposing the metal foil to laser beam over selected portions of the plurality of semiconductor substrates to form a plurality of conductive contact structures, one or more of the plurality of conductive contact structures having a discrete locally deposited metal portion electrically connected to one of the semiconductor substrates at one of the selected portions ([0025], [0031]-[0035] Figs. 6-7, 10-12 see: exposing metal foil 105A to a laser to deposit discrete laser weld joints 106 and electrically contacts metal fingers 108, 109 to solar cell substrates 100); and 

Pass does not explicitly disclose wherein the discrete locally deposited metal portion of each of the one or more of the plurality of conductive contact structures is non-continuous with the metal foil.
Brand teaches a method of depositing conductive contact structures on solar cells from metal foils including the steps of locating a metal foil over a semiconductor substrate (Brand, [0086]-[0090] Figs. 2a-2d see: locating thin metal foil 7 over semiconductor component 1 (Fig. 2a)), and exposing the metal foil to a laser beam over selected portions of the semiconductor substrate to form a plurality conductive contact structures one or more of the plurality of conductive contact structures having a discrete locally deposited metal portion electrically connected to one of the semiconductor substrates at one of the selected portions (Brand, [0086]-[0090] Figs. 2a-2d see:  exposing thin metal foil 7 to laser irradiation 5 (Fig. 2b) which melts the thin metal foil 7 at the exposed portion and creates contacts 6 which comprise discrete locally deposited portions formed from melted portions of metal foil layer 7 that directly contact semiconductor layer 2), wherein the discrete locally deposited metal portion of each of the one or more of the plurality of conductive contact structures is non-continuous with the metal foil (Brand, [0086]-[0090] Figs. 2a-2d see: the portion of discrete conductive contact structures 6 deposited from metal foil layer 7 are spaced apart from and non-
Brand and Pass are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Pass in view of Brand such that the conductive contact structures of Pass are formed in the method of Brand and include exposing the metal foil to a laser beam over selected portions of the semiconductor substrates of Pass to form a plurality conductive contact structures, one or more of the plurality of conductive contact structures having a discrete locally deposited metal portion electrically connected to one of the semiconductor substrates at one of the selected portions as taught by Brand (Brand, [0086]-[0090] Figs. 2a-2d see:  exposing thin metal foil 7 to laser irradiation 5 (Fig. 2b) which melts the thin metal foil 7 at the exposed portion and creates contacts 6 which comprise discrete locally deposited portions formed from melted portions of metal foil layer 7 that directly contact semiconductor 

Regarding claim 2 modified Pass discloses the method of claim 1, and Pass further teaches wherein the metal foil comprises a continuous sheet ([0023], Figs. 4 and 8 see: the metal foil 105 is initially deposited as a continuous sheet).  

Regarding claim 3 modified Pass discloses the method of claim 1, and Pass further teaches wherein the semiconductor substrates each comprise N-type and P-type semiconductor regions ([0032], Figs. 1-3, 11-12 see: N-type and P-type doped regions in substrates of solar cells 100).  



Regarding claim 6 modified Pass discloses the method of claim 1, and Pass further teaches wherein at least a portion of the solar cells are arranged as a parallel circuit, series circuit, or a combination thereof ([0034] Figs. 11-12 see: solar cells 100 are electrically connected in series).  

Regarding claim 7 modified Pass discloses the method of claim 3, and Brand further teaches further comprising: exposing the metal foil to a laser beam in locations over N-type and P-type semiconductor regions to form a plurality of conductive contact structures electrically connected to the plurality of N-type and P-type semiconductor regions, each conductive contact structure comprising a locally deposited metal portion (Brand, [0099]-[0105] Figs. 4a-4h see: conductive contact structures 6 comprise discrete locally deposited portions formed from melted portions of a metal foil layer 4 that directly contact the alternating regions of semiconductor substrate 13 and doping structure 14).

Regarding claim 8 modified Pass discloses the method of claim 1, and Brand teaches wherein the metal foil is a first metal foil (Brand, [0099]-[0105] Figs. 4a-4h see: metal foil layer 4 is a first metal foil), the method further comprising: 

bonding the second metal foil over selected portions of the first metal foil to electrically connect the second metal foil to the first metal foil at the selected portions (Brand, [0099]-[0105] Figs. 4a-4h see: metal foil 15 is melted through laser radiation 5 to alloy with and form a second layer on conductive contacts 6).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pass (US 2015/0090329) in view of Brand et al (WO 2014/023668A1, see attached English machine translation) as applied to claims 1-4 and 6-8 above and in further view of Coakley et al (US 2012/0240995).

Regarding claim 5 modified Pass discloses the method of claim 1, but does not explicitly disclose further comprising 244462_P276electrically connecting one or more junction boxes to the metal foil and/or diodes to the metal foil. 
Coakley teaches a method of stringing solar cells together with a metal foil further comprising 244462_P276electrically connecting one or more junction boxes to the metal foil and/or diodes to the metal foil (Coakley, [0090]-[0091], Figs. 5H-5I see: external electrical connections 560 from metal foil electrically connect to bypass diodes, a junction box or other electrical devices).
Coakley and modified Pass are combinable as they are both concerned with the field of solar cells.
.

Claims 16-18 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pass (US 2015/0090329), and further in view of Brand et al (WO 2014/023668A1, see attached English machine translation) and in further view of Coakley et al (US 2012/0240995).

Regarding claim 16 Pass discloses a method of fabricating solar laminate, comprising:
locating a metal foil over a plurality of semiconductor substrates ([0031]-[0035] Figs. 4-5, 10-12 see: locating metal foil 105A over solar cells 100); 
exposing the metal foil to laser beam over selected portions of the plurality of semiconductor substrates to form a plurality of conductive contact structures, one or more of the plurality of conductive contact structures having a discrete locally deposited metal portion electrically connected to one of the semiconductor substrates at one of the selected portions ([0025], [0031]-[0035] Figs. 6-7, 10-12 see: exposing metal foil 105A 
subsequent to exposing the metal foil to the laser beam, selectively removing portions of the metal foil, wherein remaining portions of the metal foil extend between at least two of the plurality of semiconductor substrates ([0031]-[0035] Figs. 6-7, 10-12 see: metal foil 105A is patterned to form fingers 108, 109 after forming discrete laser weld joints 106  where a finger 109 extend between solar cells 100).
Pass does not explicitly disclose wherein the discrete locally deposited metal portion of each of the one or more of the plurality of conductive contact structures is non-continuous with and is spaced apart from the metal foil. 
Pass does not explicitly disclose placing an encapsulant over the semiconductor substrates and performing a thermal process to form the solar laminate.
Brand teaches a method of depositing conductive contact structures on solar cells from metal foils including the steps of locating a metal foil over a semiconductor substrate (Brand, [0086]-[0090] Figs. 2a-2d see: locating thin metal foil 7 over semiconductor component 1 (Fig. 2a)), and exposing the metal foil to a laser beam over selected portions of the semiconductor substrate to form a plurality conductive contact structures one or more of the plurality of conductive contact structures having a discrete locally deposited metal portion electrically connected to one of the semiconductor substrates at one of the selected portions (Brand, [0086]-[0090] Figs. 2a-2d see:  exposing thin metal foil 7 to laser irradiation 5 (Fig. 2b) which melts the thin metal foil 7 at the exposed portion and creates contacts 6 which comprise discrete locally deposited portions formed from melted portions of metal foil layer 7 that directly contact 
Brand and Pass are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Pass in view of Brand such that the conductive contact structures of Pass are formed in the method of Brand and include exposing the metal foil to a laser beam over selected portions of the semiconductor substrates of Pass to form a plurality conductive contact structures, one or more of the plurality of conductive contact structures having a discrete locally deposited metal portion electrically connected to one of the semiconductor substrates at one of the selected 
Modified Pass does not explicitly disclose placing an encapsulant over the semiconductor substrates and performing a thermal process to form the solar laminate.
Coakley teaches a method of fabricating solar laminate, comprising placing an encapsulant over semiconductor substrates and performing a thermal process to form the solar laminate (Coakley, [0053], [0091] Fig. 2 see: encapsulant and backsheet 298 and an encapsulant covered front-glass sheet are arranged over the solar cells 200, 
Coakley and Pass are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Pass in view of Coakley such that the method of Pass further comprises the steps of placing an encapsulant over the semiconductor substrates and performing a thermal process to form the solar laminate as taught by Coakley (Coakley, [0053], [0091] Fig. 2 see: encapsulant and backsheet 298 and an encapsulant covered front-glass sheet are arranged over the solar cells 200, 250 and are laminated to form a solar laminate/module) as Coakley teaches provide environmental protection for the solar cells (Coakley, [0053]).

Regarding claim 17 modified Pass discloses the method of claim 16, and Pass teaches wherein the metal foil comprises a continuous sheet ([0023], Figs. 4 and 8 see: the metal foil 105 is initially deposited as a continuous sheet).  

Regarding claim 18 modified Pass discloses the method of claim 16, and Pass teaches, wherein the semiconductor substrates each comprise solar cells ([0034] Figs. 11-12 see: semiconductor substrates are solar cells 100).  


.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Coakley et al (US 2012/0240995) as applied to claims 9-14 above, and further in view of Brand et al (WO 2014/023668A1, see attached English machine translation).

Regarding claim 15 Coakley discloses the solar cell string of claim 14, but does not explicitly disclose further comprising a plurality of conductive contact structures electrically connected to the plurality of N-type and P- type semiconductor regions, each conductive contact structure comprising a locally deposited metal portion disposed in direct contact with a corresponding one of the N-type and P-type semiconductor regions. Coakley does teach a number of different back contact solar cell designs can be employed in the solar cell stringing arrangement (Coakley, [0028])
Brand discloses a solar cell having a plurality of conductive contact structures electrically connected to a plurality of N-type and P- type semiconductor regions (Brand, [0099]-[0105] Figs. 4a-4h see: conductive contact structures 6 (Fig. 4h) electrically connected to alternating p-type and n-type regions 2a,2b(Fig. 1) formed by alternating regions of semiconductor substrate 13 and doping structure 14), each conductive contact structure comprising a locally deposited metal portion disposed in direct contact with a corresponding one of the N-type and P-type semiconductor regions (Brand, 
Brand and Coakley are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell string of Coakley in view of Brand such that the solar cells of Coakley comprise a plurality of conductive contact structures electrically connected to the plurality of N-type and P- type semiconductor regions of Coakley as taught by Brand (Brand, [0099]-[0105] Figs. 4a-4h see: conductive contact structures 6 (Fig. 4h) electrically connected to alternating p-type and n-type regions 2a,2b(Fig. 1) formed by alternating regions of semiconductor substrate 13 and doping structure 14), where each conductive contact structure comprises a locally deposited metal portion disposed in direct contact with a corresponding one of the N-type and P-type semiconductor regions as taught by Brand (Brand, [0099]-[0105] Figs. 4a-4h see: conductive contact structures 6 comprise discrete locally deposited portions formed from melted portions of a metal foil layer 4 that directly contact the alternating regions of semiconductor substrate 13 and doping structure 14) as Brand teaches this contact structure provides low contact resistance in the portion directly contacting the .

Response to Arguments
Applicant's arguments filed 26 July 2021 have been fully considered but they are not persuasive.
Regarding the prior art rejection of claim 9 under Weidman, applicant argues on pages 9-10 of the response dated 26 July 2021 that the connection regions 602 of Weidman (claimed discrete locally deposited metal portion(s)) are not spaced apart from the source metal foil 221 of Weidman (claimed metal foil).
Applicant’s argument has been fully considered but is not found persuasive, with reference to the annotated Figs. 6A-6B of Weidman below:


    PNG
    media_image1.png
    714
    811
    media_image1.png
    Greyscale

	The connection regions 602 of Weidman of conductive features 163 are discontinuous with and spaced apart from source metal foil 221 of Weidman (claimed discrete locally deposited metal portion(s)) are spaced apart from the source metal foil 221 of Weidman by insulating material 232. Weidman does disclose other connection regions 602 of conductive features 162 connected to source metal foil 221, but these are not relied upon to teach the limitations of the “one or more conductive contact structures each including a discrete locally deposited metal portion”. As such, applicant’s arguments to Weidman are found unpersuasive.

Regarding the prior art rejection of claim 9 under Coakley, applicant argues on pages 9-10 of the response dated 26 July 2021 that the electrical connections 342 are not formed from the conductive foil 330 and further argues that the formation of electrical connections by reflow electrical heating (laser heating) does not amount to applicant’s claimed locally deposited structures.
Applicant’s argument has been fully considered but is not found persuasive, with reference to the annotated Fig. 3 of Coakley below:


    PNG
    media_image2.png
    670
    798
    media_image2.png
    Greyscale


In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the conductive contact structures being deposited from the metal foil) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Furthermore, applicant’s allegations that the formation of electrical connections by reflow electrical heating (laser heating) does not amount to applicant’s claimed locally deposited structures amounts to a conclusory statement that the prior art does not meet the claim limitations and is found unpersuasive. As recited in paras [0046] and [0058] of Coakley, the discrete first electrical connections 342 can be partly formed by laser heating and are electrically connected to first polarity contacts 302 of first rear-contact solar cell 300 and are thus considered to meet the structure of the claim 12 limitation of discrete locally deposited metal portions of conductive contact structures.
Applicant further argues on page 11 of the response dated 26 July 2021 regarding the prior art of Brand with reference to Figures 4c and 4d of Brand that the contacts 6 of Brand are not spaced apart from the foil 4 upon formation of the contacts 6 from the foil 4 and it is only after the foil is removed that the contacts 6 are no longer in contact with the foil 4 of Brand.
Applicant’s argument has been fully considered but are moot in view of the new claim mapping of Brand as set forth above. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726